UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7599



WALTER HAYWARD COPPAGE,

                                            Petitioner - Appellant,

          versus


DAVID MITCHELL,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-01-358-3-1MU)


Submitted:   February 21, 2002              Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Hayward Coppage, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Hayward Coppage seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal on the reasoning of the dis-

trict court. See Coppage v. Mitchell, No. CA-01-358-3-1MU (W.D.N.C.

filed Aug. 30, 2001; entered Sept. 6, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2